ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-185, concluding that as a matter of reciprocal discipline, ALAN E. KUDISCH of LAKE GROVE, NEW YORK, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of one year, retroactive to February 7, 2002, the date of respondent’s discipline in the State of New York, for conduct constituting violations of RPC 1.8 (lack of diligence), RPC 1.4(a)(failure to communicate), RPC 1.16 (failure to properly withdraw from a litigated matter and failure to return a client’s file), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ALAN E. KUDISCH is suspended from the practice of law for a period of one year, retroactive to February 7, 2002, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.